DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10-13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dines et. al (US 6574499 B1, hereinafter "Dines", cited on IDS).

	Regarding claim 1, Dines teaches a system, comprising: 
a probe configured to (ultrasound probe, Col. 5 line 57-58): 
transmit ultrasound signals directed to a body part of a patient (passing an ultrasound beam, Col. 7 line 11), 
and receive echo information associated with the transmitted ultrasound signals (receiving echoes, Col. 7 line 14); 
a track structure including (mechanical scanner 20, Col. 8 line 63): 
a probe holder to secure the probe (a probe jacket 82, Col. 10 line 29), 
and a track frame that forms a linear path for the probe holder (The ultrasonic linear array probe 32, mounted in probe assembly 80, is attached to, and is positioned vertically by Z-axis positioner 74 to complete a three-dimensional XYZ scanning mechanism, Col. 10 lines 30-34);
and at least one processing device configured to (A computer control system 26, Col. 8 line 63):
detect movement of the probe holder at increments along the track frame (senses their positions Col. 8 line 64), 
actuate the probe to transmit the ultrasound signals at each of the increments and receive the echo information associated with each of the increments (The computer control system 26 illustrated in FIG. 1 is interfaced to the overall XYZ assembly by wiring 30 for programmed motion in X and Y directions and sensing of the XYZ position of linear array probe 32, and by interface 31 for acquisition, construction and display of spatially registered ultrasound and x-ray images Col. 13 line 57-67), 
and process the received echo information to generate a three-dimensional ultrasound image of an extended target based on a linear position of the probe holder at each increment (initiating diagnostic screens, recalling previous scans, displaying two and three-dimensional images, and storing results, Col. 14 lines 65-67).

	Regarding claim 2, Dines et al teaches, the system, further comprising: an application-based track stand to hold the track structure and probe over an area of interest on the patient, wherein the application-based track stand is removably connected to the track structure (If necessary, the probe 32 with its probe jacket 82 is removed from mechanical scanner 20 so that no interference with the incident x-ray beam occurs Col. 16 lines 33-35; In another embodiment, the three-dimensional scanner is mounted to an independent support device, post, or articulated arm so that it can operate either in conjunction with x-ray mammography, other imaging systems, or independently, for three-dimensional ultrasound-only imaging, Col. 18 61-66; implicitly allows for the track stand to be detached and moveable around the patient). 

	Regarding claim 3, Dines teaches a system wherein the application-based track stand is interchangeable with other application-based track stands that support the track structure for other applications (In another embodiment, the three-dimensional scanner is mounted to an independent support device, post, or articulated arm so that it can operate either in conjunction with x-ray mammography, other imaging systems, or independently, for three-dimensional ultrasound-only imaging, Col. 18 61-66).  

	Regarding claim 6, Dines teaches a system wherein the at least one processing device is further configured to record a linear position of the probe holder at each increment (senses their positions, Col. 8 lines 63-66).

	Regarding claim 8, Dines teaches a system wherein the track structure further includes:
a motor to move the probe holder along the track frame (X and Y actuators are linear stepper motors Col. 15 lines 1-2).

	Regarding claim 10, Dines teaches a system further comprising a display configured to receive user input to set a linear distance, along the linear path, for an incremental scan (an automated three-dimensional scan is initiated via a software 65 graphical user interface residing on computer 38, Col. 16 line 23-Col. 17 line 23). 
	
	Regarding claim 11, Dines teaches a method performed by a system including a track structure, an ultrasound probe, and a base unit that controls the track structure and the ultrasound probe, the method comprising:
holding the ultrasound probe (ultrasound probe, Col. 5 line 57-58), positioned over a patient (passing an ultrasound beam, Col. 7 line 11; the probe is implicitly held over the patient), in a probe holder (a probe jacket 82, Col. 10 line 29) of the track structure (mechanical scanner 20, Col. 8 line 63); 
detecting movement of the probe holder at increments along the track structure (senses their positions Col. 8 line 64);
causing the probe to transmit ultrasound signals at each of the increments (passing an ultrasound beam, Col. 7 line 11);
recording a linear position of the probe holder at each of the increments  (senses their positions Col. 8 line 64);
receiving echo information associated with the transmitted ultrasound signals (receiving echoes, Col. 7 line 14); 
and processing the received echo information to generate a three-dimensional ultrasound image of an extended target based on the received echo information and the linear positions of the probe holder (initiating diagnostic screens, recalling previous scans, displaying two and three-dimensional images, and storing results, Col. 14 lines 65-67).

	Regarding claim 12, Dines teaches a method further comprising: 
receiving, on the track structure, an application-based track stand to hold the track structure and probe over an area of interest on a patient,  wherein the application-based track stand is removably connected to the track structure (If necessary, the probe 32 with its probe jacket 82 is removed from mechanical scanner 20 so that no interference with the incident x-ray beam occurs Col. 16 lines 33-35; In another embodiment, the three-dimensional scanner is mounted to an independent support device, post, or articulated arm so that it can operate either in conjunction with x-ray mammography, other imaging systems, or independently, for three-dimensional ultrasound-only imaging, Col. 18 61-66; implicitly allows for the track stand to be detached and moveable around the patient).
	
	Regarding claim 13, Dines teaches the method, further comprising: receiving user input to define a linear distance for an incremental scan (an automated three-dimensional scan is initiated via a software 65 graphical user interface residing on computer 38, Col. 16 line 23-Col. 17 line 23). 

	Regarding claim 18, Dines teaches a non-transitory computer-readable medium having stored thereon sequences of instructions which, when executed by at least one processor, cause the at least one processor to (A computer control system 26, Col. 8 line 63; memory or disk Col 17 line 11): 
detect an orientation of an ultrasound probe secured in a probe holder of a track structure (mechanical scanner 20, Col. 8 line 63); 
detect movement of the probe holder at increments along the track structure (sensing of the XYZ position of linear array probe 32,  Col. 13 line 57-67);
cause the probe to transmit ultrasound signals at each of the increments (passing an ultrasound beam, Col. 7 line 11); 
record a linear position of the probe holder at each of the increments (senses their positions Col. 8 line 64); 
receive echo information associated with the transmitted ultrasound signals (receiving echoes, Col. 7 line 14); 
and process the received echo information to generate a three-dimensional ultrasound image of an extended target based on the received echo information and the linear positions of the probe holder (initiating diagnostic screens, recalling previous scans, displaying two and three-dimensional images, and storing results, Col. 14 lines 65-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dines as applied to claims  1, 11, and 18 above, and further in view of Anderson et al. (WO 2013171671 A1, hereinafter "Anderson").
	
	Regarding claim 4, Dines does not teach a system wherein the track structure further includes: a pressure sensor, and a height adjustor, wherein the at least one processing device is further configured to adjust a relative height of the probe holder based on a reading from the pressure sensor. Anderson discloses “Mechanically scanned three-dimensional ultrasound imaging adapted to the contours of a body” (title). Anderson teaches a system wherein the track structure further includes: 
a pressure sensor (the force sensor may be a pressure sensor, Page 5 lines 26-27), 
and a height adjustor (linear motor 80, Page 13 lines 12-17; linear motor implicitly adjust the height of the probe), 
wherein the at least one processing device is further configured to adjust a relative height of the probe holder based on a reading from the pressure sensor (a linear motor 80 is depicted that may form the suspension mechanism 70. A motor 80 may be used to suspend the movement of the transducer array 26in the z-direction relative to the cowling 44, e.g. via a motor brake. Further, by steering or control the motor 80, any position of the transducer array 26 relative to the cowling can be reached. By this, further, the force exerted by the transducer array 26 on the patient's body can be controlled, Page 13 lines 12-17). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines, to include a pressure sensor, and a height adjustor, wherein the at least one processing device is further configured to adjust a relative height of the probe holder based on a reading from the pressure sensor, as taught by Anderson, in order to better accommodate the contours of each patient's anatomy, as suggested by Anderson (Page 1 line 25). 
	
	Regarding claim 5, Dines in view of Anderson as modified above teaches the claimed invention as discussed above. Dines further teaches wherein the at least one processing device is further configured to record the relative height of the probe holder at each increment (This combination provides planar positioning for the attached Z-axis positioner, Col 10 lines 23-26; senses their positions Col. 8 line 64), and wherein, the at least one processing device is further to process the received echo information based on a height position of the probe holder at each increment (receiving echoes, Col. 7 line 14; The location of each image plane is known from the motion controller, col 18 lines 4-5).

	Regarding claim 14, Dines teaches a method further comprising recording a height position of the probe holder at each increment (senses their positions Col. 8 line 64; height is implicitly recorded), however, Dines does not teach does not teach a method further comprising: receiving a pressure reading, associated with the probe holder, at each of the increments; adjusting a height of the probe holder based on the pressure reading; and recording a height position of the probe holder at each increment. Anderson discloses “Mechanically scanned three-dimensional ultrasound imaging adapted to the contours of a body” (title). Anderson teaches teach a method further comprising: 
receiving a pressure reading, associated with the probe holder, at each of the increments (the force sensor may be a pressure sensor, Page 5 lines 26-27); 
adjusting a height of the probe holder based on the pressure reading (linear motor 80, Page 13 lines 12-17; a linear motor 80 is depicted that may form the suspension mechanism 70. A motor 80 may be used to suspend the movement of the transducer array 26in the z-direction relative to the cowling 44, e.g. via a motor brake. Further, by steering or control the motor 80, any position of the transducer array 26 relative to the cowling can be reached. By this, further, the force exerted by the transducer array 26 on the patient's body can be controlled, Page 13 lines 12-17); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines, to include receiving a pressure reading, associated with the probe holder, at each of the increments and adjusting a height of the probe holder based on the pressure reading, as taught by Anderson, in order to better accommodate the contours of each patient's anatomy, as suggested by Anderson (Page 1 line 25). 

	Regarding claim 19, Dines teaches the non-transitory computer-readable medium (A computer control system 26, Col. 8 line 63; memory or disk Col 17 line 11), wherein the instructions further cause the at least one processor to: record a height position of the probe holder at each increment (This combination provides planar positioning for the attached Z-axis positioner, Col 10 lines 23-26; senses their positions Col. 8 line 64; receiving echoes, Col. 7 line 14; The location of each image plane is known from the motion controller, col 18 lines 4-5). 
	Dines does not teach the non-transitory computer-readable medium, wherein the instructions further cause the at least one processor to: receive a pressure reading, associated with the probe holder, at each of the increments; adjust a height of the probe holder based on the pressure readings.  Anderson discloses “Mechanically scanned three-dimensional ultrasound imaging adapted to the contours of a body” (title). Anderson teaches the instructions further cause the at least one processor to: (processor, Page 6 lines 24-28; memory Page 14 lines 19-25),   
receive a pressure reading, associated with the probe holder, at each of the increments (the force sensor may be a pressure sensor, Page 5 lines 26-27); 
adjust a height of the probe holder based on the pressure readings (linear motor 80, Page 13 lines 12-17; linear motor 80, Page 13 lines 12-17; a linear motor 80 is depicted that may form the suspension mechanism 70. A motor 80 may be used to suspend the movement of the transducer array 26in the z-direction relative to the cowling 44, e.g. via a motor brake. Further, by steering or control the motor 80, any position of the transducer array 26 relative to the cowling can be reached. By this, further, the force exerted by the transducer array 26 on the patient's body can be controlled, Page 13 lines 12-17).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines, to include receiv(ing) a pressure reading, associated with the probe holder, at each of the increments; adjust(ing) a height of the probe holder based on the pressure readings , as taught by Anderson, in order to better accommodate the contours of each patient's anatomy, as suggested by Anderson (Page 1 line 25). 

Regarding claim 20, Dines in view of Anderson as modified above teaches the claimed invention as discussed above. Dines further teaches the non-transitory computer-readable medium, wherein the instructions further cause the at least one processor to (A computer control system 26, Col. 8 line 63; memory or disk Col 17 line 11): process the received echo information to generate a three-dimensional ultrasound image -33-Attorney Docket No. 0080-1250 of the extended target based additionally on the recorded height position of the probe holder at each increment (This combination provides planar positioning for the attached Z-axis positioner, Col 10 lines 23-26; senses their positions Col. 8 line 64; receiving echoes, Col. 7 line 14; The location of each image plane is known from the motion controller, col 18 lines 4-5).

Claim 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dines as applied to claim 1  and 11 above, and further in view of Ionasec et al. (US 2010/0240996, hereinafter Ionasec).

Regarding claim 7, Dines does not teach a system wherein the at least one processing device is further configured to: obtain a three-dimensional model corresponding to the extended target, identify a best-fit of the three-dimensional model onto the three-dimensional ultrasound image, store the best fit of the three-dimensional model as a segmentation result, and calculate, based on the segmentation result, a measurement for the extended target. Ionasec discloses “Valve assessment from medical diagnostic imaging data” (title). Ionasec teaches as system wherein: 
wherein the at least one processing device  (A processor [0014]-[0016]) is further configured to: 
obtain a three-dimensional model corresponding to the extended target (volume or 3D region [0047]),
identify a best-fit of the three-dimensional model onto the three-dimensional ultrasound image (The modeling and patient-specific fitting of the model [0046], the valve is modeled generally [0048], estimating from the model relative to a particular patient [0050], [0052], [0054], [0156]), 
store the best fit of the three-dimensional model as a segmentation result (segmentation [0011], segmentation [0021], [0046], fig. 1, fig. 5, fig. 12).  
and calculate, based on the segmentation result, a measurement for the extended target ( the location of a heart valve relative to the overall volume is estimated [0058], [0120]-[0122], fig. 1, fig. 5, fig. 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines, to include the at least one processing device is further configured to: obtain a three-dimensional model corresponding to the extended target, identify a best-fit of the three-dimensional model onto the three-dimensional ultrasound image, store the best fit of the three-dimensional model as a segmentation result, and calculate, based on the segmentation result, a measurement for the extended target, as taught by Ionasec,  in order have the ability make an accurate diagnosis based off of the patient specific model. 

Regarding claim 15, Dines does not teach a system further comprising: obtaining a three-dimensional model corresponding to the extended target, identifying a best-fit of the three-dimensional model onto the three-dimensional ultrasound image, storing the best fit of the three-dimensional model as a segmentation result, and calculating, based on the segmentation result, a measurement for the extended target. Ionasec discloses “Valve assessment from medical diagnostic imaging data” (title). 
Ionasec teaches a method further comprising: 
obtaining a three-dimensional model corresponding to the extended target (volume or 3D region [0047]),
identifying a best-fit of the three-dimensional model onto the three-dimensional ultrasound image (The modeling and patient-specific fitting of the model [0046], the valve is modeled generally [0048], estimating from the model relative to a particular patient [0050], [0052], [0054], [0156]), 
storing the best fit of the three-dimensional model as a segmentation result (segmentation [0011], segmentation [0021], [0046], fig. 1, fig. 5, fig. 12), and 
calculating, based on the segmentation result, a measurement for the extended target (the location of a heart valve relative to the overall volume is estimated [0058], [0120]-[0122], fig. 1, fig. 5, fig. 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines, to include obtaining a three-dimensional model corresponding to the extended target, identifying a best-fit of the three-dimensional model onto the three-dimensional ultrasound image, storing the best fit of the three-dimensional model as a segmentation result, and calculating, based on the segmentation result, a measurement for the extended target, as taught by Ionasec,  in order have the ability make an accurate diagnosis based off of the patient specific model. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dines as applied to claim 1  above, and further in view of Zagorchev et al. (US 20130231564 A1, hereinafter "Zagorchev").

	Regarding claim 9, Dines does not teach a system wherein the at least one processing device is further configured to: determine a longitudinal centerline of the extended target based on the three-dimensional ultrasound image. Zagorchev discloses “Automated three dimensional aortic root measurement and modeling” (title). Zagorchev teaches a system wherein the at least one processing device (microprocessor [0019]) is further configured to: determine a longitudinal centerline of the extended target based on the three-dimensional ultrasound image (fig. 4, fig. 6, medial axis [0029]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines, to include determining longitudinal centerline of the extended target based on the three-dimensional ultrasound image, as taught by Zagorchev, in order to have the ability to a sequence of model images which model the lumen size and shape, as suggested by Zagorchev ([0031]). 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dines in view of Ionasec as applied to claim 15 above, and further in view of Kaufman et al. (US 20070103464 A1, hereinafter "Kaufman").

	Regarding claim 16, Dines in view of Ionasec does not teach the method wherein the extended target is an abdominal aorta, and wherein calculating the measurements for the extended target comprises: determining a longitudinal centerline of the abdominal aorta based on the three- dimensional model. Kaufman discloses “System and method for performing a three-dimensional virtual examination of objects, such as internal organs” Kaufman teaches teach the method wherein the extended target is an abdominal aorta (detection of abdominal aortic aneurysms [0188], identifying the length [0194]), and wherein calculating the measurements for the extended target comprises: determining a longitudinal centerline of the abdominal aorta based on the three- dimensional model (center-line [0161]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines and Ionasec, to include making the extended target is an abdominal aorta, and wherein calculating the measurements for the extended target comprises: determining a longitudinal centerline of the abdominal aorta based on the three- dimensional model, as taught by Kaufman, in order to have the ability to visualize the artery to determine whether there is an abnormality, such as plaque build up or cancerous growth. 

	Regarding claim 17, Dines in view of Ionasec does not teach a method wherein calculating the measurements for the extended target further comprises: -32-Attorney Docket No. 0080-1250 determining a maximum diameter of at least one of the abdominal aorta or an abdominal aortic aneurysm, wherein the maximum diameter is measured perpendicularly to the longitudinal centerline. Kaufman, however, teaches a method wherein calculating the measurements for the extended target further comprises: -32-Attorney Docket No. 0080-1250 determining a maximum diameter of at least one of the abdominal aorta or an abdominal aortic aneurysm, wherein the maximum diameter is measured perpendicularly to the longitudinal centerline  (fig. 24, two Ls at 2404g [0161], detection of abdominal aortic aneurysms [0188], abdominal aortic aneurysm [0194]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dines and Ionasec, to include calculating the measurements for the extended target further comprises: -32-Attorney Docket No. 0080-1250 determining a maximum diameter of at least one of the abdominal aorta or an abdominal aortic aneurysm, wherein the maximum diameter is measured perpendicularly to the longitudinal centerline, as taught by Kaufman, order to have the ability to visualize the artery to determine whether there is an abnormality, such as plaque buildup or cancerous growth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793